Citation Nr: 0947512	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-00 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a disability of the 
right shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to 
October 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  


FINDINGS OF FACT

1.  A right shoulder disability was not noted upon the 
Veteran's entrance into active service.  

2.  The Veteran had a right shoulder disability during active 
service.  

3.  There is no clear and unmistakable evidence that the 
Veteran's right shoulder disability was not aggravated during 
his active service.  

3.  The Veteran currently has a right shoulder disability, 
manifested by pain since service.  


CONCLUSION OF LAW

The criteria for service connection for a right shoulder 
disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137; 38 C.F.R. § 3.303, 3.304


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection

In May 2003, the RO received an application from the Veteran 
for VA disability compensation benefits for aggravation of a 
shoulder disability during service.  The Veteran explained 
that he had surgical removal of lymph nodes from his neck in 
treatment for Hodgkin's disease several years prior to 
entrance into service.  He explained that this surgery 
involved cutting of his trapezius muscle, causing his right 
shoulder to drop forward.  The Veteran contends that lifting 
stretchers during his active service aggravated this shoulder 
disability.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. §§ 
3.304, 3.306.

Of note is that the burdens and evidentiary standard to 
determine whether conditions noted at entrance into service 
were aggravated by service are different than the burdens and 
evidentiary standard to determine whether conditions not 
noted at entrance into service were aggravated.  If a 
preexisting condition noted at entrance into service is not 
shown to have as likely as not increased in severity during 
service, the analysis stops.  Only if such condition is shown 
by an as likely as not standard to have increased in severity 
during service does the analysis continue.  In such cases, 
the increase is presumed to have been due to service unless 
there is clear and unmistakable evidence that the increase 
during service was not beyond the natural progression of the 
condition.  See 38 C.F.R. § 3.306.

In contrast, if a condition not noted at entrance into 
service but shown by clear and unmistakable evidence to have 
preexisted the Veteran's entrance into service is not shown 
by clear and unmistakable evidence to have not increased in 
severity during service, then an increase is presumed, and 
the increase is presumed to have been due to service unless 
it is shown by clear and unmistakable evidence that the 
increase was not beyond the natural progression of the 
condition.  38 U.S.C.A.  § 1111.

The Court has explained that clear and unmistakable evidence 
is evidence that "cannot be misinterpreted and 
misunderstood, i.e., it is undebatable."  Vanserson v. West, 
12 Vet. App. 254, 258-59 (1999) (citing definition of "clear 
and unmistakable error" in Russell v Principi, 3 Vet. App. 
310, 313-14 (en banc)).

In explaining the meaning of an increase in disability, the 
Court has held that "temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); 
see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 
2002) (explaining that, for non-combat veterans, a temporary 
worsening of symptoms due to flare ups is not evidence of an 
increase in disability).

The Veteran's DD 214 shows that his military occupational 
specialty was that of a dispensary specialist and that the 
civilian occupation related to this military occupation is 
that of a hospital attendant.  Hence it appears that the 
Veteran had some training or experience in medical matters.  
This has been taken into consideration by the Board in 
adjudicating his appeal.  

Service treatment records include a September 1958 enlistment 
report of medical examination. This examination report 
includes an abnormal finding for the Veteran's "HEAD, FACE, 
NECK AND SCALP" with a notation "tumor removed from neck 
1953."  This is not a notation of a shoulder disability at 
entrance into active service.  Indeed, he received a normal 
clinical evaluation of his upper extremities at this time.  A 
September 1960 reenlistment report of medical examination is 
nearly identical to the September 1958 report.  In this later 
report, a physician stated in a summary that the Veteran's 
affirmative answer that he had a tumor removed at age 13 was 
determined to be of no clinical significance.  

Also associated with the service treatment records are two 
copies of a discharge summary from Vanderbilt University 
Hospital, dated in December 1953 and documenting a radical 
neck dissection on the right in November 1953.  One of these 
reports has a November 1960 date typed on the top of the 
front page.  The other report is stapled to a letter dated in 
November 1960.  Thus, the reports were first made part of the 
record in 1960, after the Veteran was accepted into service.  
These reports do not constitute a noting of a shoulder 
disability at entrance into service.  

Based on the above, there must be clear and unmistakable 
evidence that the Veteran's disability was not aggravated 
during his service, that is, that his disability did not 
increase in severity or that any increase in severity was not 
beyond the natural progression of the disability.  

June 1961 treatment notes include medical personnel's concern 
as to the Veteran's radical neck resection and a possible 
relationship to chest pains radiating into the Veteran's left 
arm.  After observation it was confirmed that no Hodgkin's 
disease was found.  The accompanying report includes that the 
Veteran had a dropping of the right shoulder secondary to 
surgery of thin chest wall.  There was some question as to 
whether the Veteran should have ever been accepted into 
service but as there was no recurrence of a tumor he was not 
considered for separation from service.  

An x-ray report from June 1963 includes that the Veteran had 
chronic dislocation of his right shoulder secondary to 
radical neck dissection on the right.  Treatment notes from 
that same month indicate that the Veteran was unable to fully 
utilize his shoulder, secondary to the radical neck 
dissection.  Physical examination revealed that his humeral 
head tended to slide forward and could be brought back by 
locking the scapula and trapezius.  These notes also indicate 
that he had difficulty in his military occupational specialty 
due to this condition.  A note from several days later 
includes a recommendation that the Veteran be transferred to 
a fixed installation with the same medical occupation 
specialty since he had been performing the job adequately for 
the past 5 years with this existing condition.  

A June 1963 physical profile record indicates that the 
Veteran had atrophy of the trapezius muscle on the right, 
secondary to division of the spinal accessory nerve.  
Limitations were that the Veteran was to have no field duty, 
pullups, or pushups, and that he be transferred to a fixed 
installation.  

Orthopedic notes from September 1966 include that the Veteran 
had absence of right trapezius function and limited right 
shoulder motion secondary to right radical neck surgery in 
1953.  This note states that the condition was present on 
entrance into service and had remained unchanged.  The last 
comment that the condition remained unchanged is some 
evidence against a claim for service connection for 
aggravation of a right shoulder disability.  

In this regard, the comment that the condition was present at 
entrance into service does not constitute a "noting" of a 
right shoulder disability at entrance into service and has no 
effect on the outcome of this decision.  

Taking all of the evidence together it is clear that the 
Veteran's right shoulder disability increased in severity 
during his active service.  Indeed, there was no mention of 
any problem with the Veteran's right shoulder when he entered 
service, only that he had undergone surgery of his neck prior 
to service.  Nor was there any mention of a right shoulder 
disability for his first several years in service.  Yet, by 
1963 the recommendation was that he not have field duty, or 
do push ups and pull ups.  This the Board finds to be 
evidence that the Veteran's right shoulder disability did 
increase in severity during his active service.  

In light of this evidence, the Board finds that the comment 
in the September 1966 notes does not constitute clear and 
unmistakable evidence that the Veteran's right shoulder 
disability did not increase in severity during service or 
that the increase was due to natural progression.  There is 
no clear and unmistakable evidence of record that the 
increase was due to any natural progression.  Given that the 
increase occurred four decades ago, the Board finds that any 
statement that the increase was due to natural progression 
would be no more than speculation.  

As stated above, the Veteran has some medical background.  In 
January and August 2006 writings the Veteran reported that he 
still suffers from daily right shoulder pain.  The Veteran is 
certainly competent to report his symptoms.  His statement in 
the August 2006 writing "I still suffer from the pain but 
have lived with it all these years" indicates to the Board 
that the Veteran has a current right shoulder disability that 
has been symptomatic since service.  

As there is sufficient evidence of a current right shoulder 
disability and evidence that the disability was present 
during the Veteran's active service, service connection is 
warranted.  Of note, because there was no right shoulder 
disability noted at entrance into service and there is not 
clear and unmistakable evidence that the disability was not 
aggravated during service, the grant of benefits is for the 
full extent of the Veteran's right shoulder disability 
because the presumption that the Veteran was sound, with 
respect to his right shoulder, when he entered service has 
not been rebutted.  See Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004) (explaining the difference between 
service connection and service aggravation).  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for a right shoulder disability based on 
aggravation of a pre-service injury is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


